Citation Nr: 1242851	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial rating of 30 percent, effective November 8, 2005.  It was previously before the Board in February 2011 when it was remanded for further development.  The requested development has been completed and the matter has been returned for further appellate consideration. 

The February 2011 Board remand notes that the issue of entitlement to TDIU has been raised by Veteran.  When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue was remanded to provide the Veteran with appropriate notice and to afford the RO an opportunity to consider TDIU.  While this has been accomplished, the supplemental statement of the case continued to consider the increased rating claim and the TDIU claim is as a single issue.  The Board will list these as separate issues for the sake of convenience.  

As noted by the Board in the February 2011 remand, the Veteran has raised the issue of entitlement to an earlier effective date for service connection for PTSD.  The Board explained that the October 2006 rating decision which assigned the effective date was final, that a freestanding claim for an earlier effective date could not be considered, and also that the only way for the Veteran to pursue this matter would be by specifically asserting clear and unmistakable error in the October 2006 rating decision.  As the Veteran has not asserted clear and unmistakable error, the Board will not pursue this matter further.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his May 2007 substantive appeal.  However, in December 2007, he indicated that he would like to withdraw this request.  As such, the Board considers the Veteran's request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2012). 

The Veteran has submitted additional evidence since the most recent supplemental statement of the case was issued.  He has also submitted a waiver of RO review of this evidence.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  For the period from November 8, 2005 to April 11, 2012, the Veteran's PTSD symptomatology was productive of occupational and social impairment with reduced reliability and productivity due to depression, emotional avoidance, sleep problems, problems with authority and anger issues. 

2.  From the period beginning April 12, 2012, the Veteran's PTSD symptomatology has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

3.  The Veteran is service connected for PTSD and received a 50 percent evaluation for this disability prior to April 12, 2012, and a 30 percent evaluation from that date.  He is also service connected for tinnitus, evaluated as 10 percent disabling, and the residuals of a right distal tibia fracture, evaluated as zero percent disabling.  He had a combined evaluation of 60 percent for the period prior to April 12, 2012 and has a combined evaluation of 40 percent from that date.

4.  The evidence shows that the Veteran continues to work as an independent contractor, and medical professionals have declined to find that his service connected disabilities renders him unemployable.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD from November 8, 2005 to April 11, 2012 have been met; the criteria for an initial evaluation in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2012). 

2.  For the period from April 12, 2012, the criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2012).

3.  The criteria for a total rating based on individual unemployability due to service connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

However, this appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board will proceed with adjudication of the Veteran's claim without fear of prejudice.  The Board further observes that the Veteran was provided with adequate VCAA notice for his claim for TDIU in an April 2011 letter, and this was accomplished prior to initial consideration of the TDIU issue.  

The Board finds that the duty to assist has been met.  The Veteran has been afforded a recent VA examination of his service connected PTSD.  All VA treatment records identified by the Veteran have been obtained, and the Veteran has submitted private records in support of his claim.  The Board notes that an attempt to obtain records from the Social Security Administration (SSA) was unsuccessful.  A reply was received from SSA, who stated that the Veteran had either never submitted a claim for disability benefits or that they did not have any of the Veteran's medical records.  The Board observes that the Veteran appears to be in receipt of SSA retirement benefits and not disability benefits.  Therefore, this portion of the development requested by the February 2011 remand has been completed to the extent possible.  

Increased Evaluation

The Veteran contends that the 30 percent evaluation initially assigned to his service connected PTSD is inadequate to reflect the impairment that results from this disability.  He notes that he has experienced PTSD since his return from Vietnam, although he did not apply for service connection until many years later.  He reports experiencing anger, depression, memory problems, hyperalertness, fear of crowds, sleep problems, anxiety attacks, intrusive memories that can be triggered by certain sounds or smells, emotional numbness, and an inability to socialize or work with others.  He argues that his disability should be evaluated as 70 percent disabling.  

The record shows that entitlement to service connection for PTSD was established in an October 2006 rating decision.  A 30 percent evaluation was assigned, effective from November 2005.  The Veteran submitted a notice of disagreement with the evaluation, and the current appeal ensued. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his PTSD assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)   

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes a January 2006 letter from the Veteran's private therapist who states that she has treated him since November 2005.  The Veteran had presented with symptoms that included sleeplessness, nightmares, avoidance of crowds and encloses spaces, hypervigilance, emotional reactivity, survival guilt, depression and rumination of combat.  An April 2006 letter added that Veteran was currently self employed due to problems with trust and authority.  His only acquaintances were through AA meetings and his VA support group.  He had only one friend in addition to his wife, and did not have a social life.  Survivor guilt was an issue.  The diagnosis was PTSD, and the Veteran's score on the Global Assessment of Functioning (GAF) in both letters was 47.  

The Veteran was afforded a VA examination of his PTSD in June 2006.  He was noted to have witnessed traumatic events both in the military and after service when working as a fireman.  The Veteran experienced recurrent and intrusive memories, avoidance of stimuli, and hypervigilance on a daily basis.  He had worked as a fireman from 1986 to 1996, and had been self-employed as a contractor since that time.  He no longer used alcohol or drugs.  The Veteran had been married twice, and had been with his current wife since 1983.  He had good relationships with his children.  He had very few close friends.  The Veteran did not have any hobbies or leisure pursuits.  On examination, he was clean and neatly groomed.  His speech was normal and attitude cooperative and friendly.  His affect was appropriate but his mood was anxious.  He was oriented and could concentrate.  He had circumstantial thought process, unremarkable thought content, and no delusions or hallucinations.  His judgment was normal and intelligence above average.  The Veteran's symptoms included sleep impairment, lack of feeling close to others, difficulty controlling anger, vague suicidal thoughts with no plans, and he was unable to tolerate crowds, and depression.  He had no homicidal thoughts, normal hygiene, and normal memory.  The diagnosis was PTSD.  The Veteran's GAF score was 55.  

The Veteran underwent an additional VA examination in March 2007.  He reported significant depression symptoms that were described as moderate and present about half of the time.  He had been married for 21 years and had good relationships with his children.  The Veteran had a fairly isolated life as a building contractor.  He avoided emotional reactivity by staying busy at work.  On examination, the Veteran appeared clean and neatly groomed.  Psychomotor activity and speech were unremarkable.  His affect was full and his mood was anxious.  The Veteran was oriented, and his thought process and content was unremarkable.  Judgment was normal.  He experienced sleep impairment and only slept five hours each night.  There were no hallucinations or inappropriate behavior, but he did check the locks and security around his home every night.  He experienced panic attacks, which were mild and triggered by specific stimuli.  The Veteran denied current suicidal intent or behavior but admitted to violent thoughts on occasion.  The extent of his impulse control was good.  Recent memory was mildly impaired but remote and immediate were normal.  The Veteran had recurrent and intrusive thoughts, as well as efforts to avoid these thoughts.  The diagnosis was PTSD, and the GAF score was 55.  The examiner noted that the Veteran had managed to provide for the family by working around his PTSD.  The examiner added that the Veteran's symptoms did not produce total occupational or social impairment, or in deficiencies in the areas of judgment, thinking, family relations work, or mood, but did result in reduced reliability and productivity due to depression and emotional avoidance.  

VA treatment records dating through 2007 and 2008 show that the Veteran continued to be seen for his PTSD.  He continued to have a depressed mood.  His GAF was estimated to be 45 in September 2007 and 55 in October 2007.  

In a July 2008 psychology note, the Veteran was said to have recently experienced an exacerbation of anxiety and depression.  Work had become more sporadic.  On examination he was alert and oriented.  He had a depressed mood but his thought process was clear and goal-oriented.  There was no evidence of delusional thought or hallucinations.  He denied suicidal and homicidal ideations.  The GAF score was estimated to be 55. 

A November 2008 psychology note states that the Veteran had recently experienced an exacerbation of problems with anxiety and depression.  However, there had been some promising economic news for the Veteran, and he had found some steady work recently.  This had led to improved mood and management of PTSD symptoms.  On examination, the Veteran had depressed mood and mood-congruent affect.  He was able to find steady work.  

VA treatment records from 2009 to 2010 show that he continued to be followed for his PTSD through both group and individual therapy.  A March 2010 treatment record notes depressive symptoms.  He denied suicidal and violent impulses.  Speech was coherent and relevant, mood was better, and orientation and memory were intact.  Judgment was fair and insight partially present.  The diagnoses were PTSD and depression, and the GAF was 55.  

June 2011 VA records show that the Veteran was casually dressed.  He was cooperative with normal psychomotor activity.  The Veteran described himself as depressed.  His thoughts were congruent with his mood.  There was no evidence of delusional thinking or perceptual disturbance, and the Veteran denied suicidal and homicidal ideations, intentions or plans.  He was oriented and had an intact memory.  Impulse control was good, and insight and judgment were fair.  The GAF was 53.  

January 2012 records show continued depression and anxiety.  He was assessed as being a low suicide risk and no homicidal risk.  The diagnosis was chronic PTSD and depression, with a GAF of 50.  In February 2012 the Veteran said he was not suicidal in any way.  He reported a depressed mood and having low energy, flashbacks, nightmares and poor quality sleep but denied feelings of hopelessness and worthlessness.  His mood was depressed and affect restricted.  Speech and thought content was normal.  The diagnosis was PTSD.  The GAF was reported to be 50.  

The most recent VA PTSD examination was conducted in April 2012.  The claims folder was reviewed by the examiner.  The Veteran was married and had good relationships with his family.  He went to church twice a month, and enjoyed going to movies, walking on the beach, and watching television with his wife.  He retained his contractor's license but was now receiving Social Security benefits.  The Veteran described his treatment course as good, and he had learned skills to reduce depression and suicidal ideations.  The Veteran's current symptoms included recurrent and distressing recollections and dreams of traumatic events, efforts to avoid thoughts and feelings associated with the trauma, feelings of detachment from others, difficulty in falling and staying asleep, exaggerated startle response, a depressed mood, anxiety, and chronic sleep impairment.  On examination the Veteran was well groomed and oriented.  Speech was normal and there was no psychomotor agitation.  His mood was serious, and he denied current suicidal and homicidal ideations.  His thought processes were logical and goal directed, and insight, judgment and reasoning appeared intact.  There was no evidence of delusional thinking or hallucinations.  He had worked post retirement but not at a level that would jeopardize his Social Security benefits.  His GAF score was 55.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

After careful consideration, the Board finds that the evidence supports entitlement to a 50 percent evaluation for PTSD effective from the original November 8, 2005 grant of service connection until April 11, 2012.  However, the evidence does not support an evaluation in excess of 30 percent from the date of the most recent VA examination that was conducted on April 12, 2012.  

The symptoms at the time service connection was established included depression, sleep problems, some suicidal ideations, hypervigilance, a tendency to isolate from others, and problems with authority and trust.  The March 2007 VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  This description mirrors of the 50 percent evaluation in the rating criteria.  While all of the symptoms listed at the 50 percent level were not exhibited, the Board finds that the Veteran's overall symptomatology more nearly resembles that required for the 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

In reaching this decision, the Board notes that the Veteran had GAF scores that ranged from 47 to 55 during this period.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Board notes that the Veteran's GAF scores were predominately in the 50s during this period with scores in the 40s being recorded on two occasions from November 2005 forward.  The Board finds that the predominant scores in the 50s indicating moderate symptoms are fully consistent with the 50 percent evaluation.  

The Board has also considered entitlement to an evaluation in excess of 50 percent during this period, but this rating is not supported by the evidence.  The evidence does show that the Veteran reported some suicidal thoughts without plans and obsessional rituals like checking the grounds before going to bed, and some issues with anger, but most of the other symptoms consistent with a 70 percent evaluation were not present.  More importantly, the March 2007 examiner specifically opined that the Veteran's symptoms did not result in occupational and social impairment with deficiencies in most areas such as judgment, thinking, family relations, work and mood, as is required for a 70 percent evaluation.  The Board continues to conclude that the Veteran's overall symptomatology more nearly resembles that required for the 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Finally, the Board finds that as of the April 12, 2012 VA examination, the criteria for a 50 percent evaluation were no longer met and the current 30 percent rating remains appropriate.  Few if any of the symptomatology consistent with a 50 percent evaluation were exhibited on that examination.  The Veteran was able to do some socializing in public.  His reported sleep problems and feelings of depression that were somewhat improved are consistent with the criteria for a 30 percent rating.  Although the examiner assigned a GAF score of 55, which is in the middle of the moderate range of impairment on that scale, that same examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  This is consistent with the rating criteria for a 10 percent evaluation.  As of the date of this examination, the Veteran's overall symptomatology more nearly resembles that required for the 30 percent evaluation currently in effect, and entitlement to a higher rating is not warranted.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  The Board notes that this will result in a staged rating for the initial evaluation of Veteran's PTSD, as is contemplated by Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  The Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's PTSD reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.130, Code 9411, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  He has not exhibited symptoms not contained in the rating criteria.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization, and marked interference with his employment is not shown by the evidence of record.  In fact the Veteran has been self employed throughout the appeal period, and the treatment records frequently reference that he was working.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

TDIU

The Veteran contends that his service connected disabilities make him unemployable.  He argues that his unemployability is the result of his service connected PTSD.  The Veteran notes that he worked as a firefighter for many years until he quit after he became concerned that intrusive memories of his Vietnam experiences would hurt his job performance.  He currently is self-employed as an independent contractor but argues that he sometimes must refuse jobs if he believes he will be unable to get along with the potential employer.  

At this juncture, the Board notes that the increased evaluation assigned to the Veteran's PTSD for the period prior to April 12, 2012 might have some bearing in this matter.  However, the Board also finds that a remand to the RO for initial consideration of the increased evaluation is not required.  This is because, as will be seen below, the Veteran fails to meet the schedular requirements even with the increase to 50 percent for PTSD.  38 C.F.R. § 4.16(a).  The only basis for an award of TDIU for the entire period on appeal is an extraschedular basis, and the extraschedular factors are the same whether the overall evaluation is 40 percent or 60 percent.  Therefore, no harm can result to the Veteran if the Board proceeds with consideration of his claim, and a remand is not necessary.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

The record shows that the Veteran is service connected for three disabilities.  As noted above, the Veteran is now in receipt of a 50 percent evaluation for PTSD prior to April 12, 2012 and he receives a 30 percent evaluation for PTSD from that date.  He also receives a 10 percent rating for tinnitus and a zero percent rating for the residuals of a right distal tibia fracture.  This results in a combined evaluation of 60 percent for the period prior to April 12, 2012 and a combined evaluation of 40 percent from that date.  See 38 C.F.R. § 4.25.  Therefore, the Veteran does not meet the schedular requirement for TDIU.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director, C & P Service, for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service connected disabilities.  38 C.F.R. § 4.16(b).  

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board finds that the evidence does not demonstrate that the Veteran's service connected disabilities render him incapable of employment.  The Veteran does not argue that his employability is affected by either his tinnitus or the residuals of his right tibia fracture.  Instead, he argues that his PTSD prevents him from being employed.  This contention is not supported by the record.  

While the record establishes that the Veteran was forced to leave his job as a fireman due to his PTSD, the record also shows that since that time the Veteran has been self employed as a contractor who specializes in remodeling.  The VA treatment records make frequent reference to his work, and even notes that he has continued to do some work even after his receipt of Social Security benefits.  At no juncture has a medical professional opined that the Veteran's service connected disabilities, in particular his PTSD, render him unemployable.  The March 2007 and April 2012 VA examiners were specifically asked if the Veteran's PTSD was productive of total occupational impairment.  On both occasions, the examiners opined that the PTSD was not productive of total occupational impairment but instead was productive of a lesser degree of impairment.  In fact, the April 2012 examiner identified only mild or transient symptoms which decreased work efficiency in times of stress.  The Board finds that there is no basis for the case to be referred to the Director, C & P Service, for extraschedular consideration.  Entitlement to TDIU is not established.  


ORDER

Entitlement to an initial 50 percent evaluation for post-traumatic stress disorder from November 8, 2005 to April 11, 2012 is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an evaluation greater than 30 percent for post-traumatic stress disorder from April 12, 2012 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


